Case 1:19-cv-00218-JAW Document 6 Filed 08/13/19 Pagelof3 PagelD #: 87

index No.: 1:49-cv-00218-JAW
UNITED STATES DISTRICT COURT, DISTRICT OF MAINE Filed On: §/14/2019

AFFIDAVIT OF SERVICE

 

FEDERAL NATIONAL MORTGAGE ASSOCIATION

-against-
JOHN J. BUTLER Ill AND SANDRA E. BUTLER

state oF CA county oF: Suasta (Process Server): Steyhon Wilson

being duly swom, deposes and says: | am over the age of 18 years, am not party to this action, and reside in the State of

Thaton 513t1(9 ,at_H:+H 7] amép) at 20730 2ND STREET, APT. B, COTTONWOOD, CA 98022 | served the
SUMMONS IN A CIVIL ACTION, COMPLAINT, CIVIL COVER SHEET bearing Index # 1:19-cv-00218-JAW and filed date 5/14/2019
upon JOHN J. BUTLER III,

{ ] INDIVIOUAL

by personally delivering a true copy thereof to said recipient, known by deponent to be said person therein.

[ ] AGENCY / BUSINESS ENTITY

by delivering thereat__ true copy(ies) of each to (name) ,

icapacity), ____, known by deponent to be an authorized agent of the named defendani therein.
Designated under rute and tendering the required fee (if applicable).

bd) SUITABLE AGE PERSON

by delivering 2 true copy of each to a person of sullable age and discration, to wit: (name). hi
(relationship) CoO Occu pa otk who verified that the intended recipient scale livesAworks at this location.
{ ] AFFIXING TO DOOR

by affixing a true copy of each to the door of said premises, which is recipients usual place of abode or employment. Deponent was
unabie, with due diligence to find recipient or a person of suitable age and discretion, having called thereat on these dates and times:
1) ,at am/pm 2) , at am/pm 3} , at am/pm
Deponent verified that the Defendant lived/worked at said premises with :

[ ] MAILING COPY

Deponent enciosed a copy of same in a postpaid sealed wrapper marked “personal and confidential” and properly addressed to
recipient at the above address and mailed by first class mail [ ( )} and certified mail # ] by depositing
in an official depository under exclusive care and custody of the US Postal Service in the State of on (date)

 

 

DESCRIPTION
ee _F_;Color:_ WW: Hair: Broun; Approx. Age: 29 __: Approx. Height: 9'% __; Approx. Weight: _| ZOls;
Other:_“Blve Eves
[ ] WITNESS FEE
Deponent tendered to the recipient $ as traveling expenses, witness fee or other statutory fee.
{ ] MILITARY SERVICE
Deponent asked the person spoken to whether the recipient is currently on active duty in the US military service or dependent on
someone who is currently on active duty in the US military service and was informed that he/she was not.
{ } NON-SERVICE

Deponent could not effect service for the following reasons: (include attempts and reasons for non-service):

wo

Signature of Process Server

 

 

 

RETURN TO: Nationwide Court Services, Inc
761 Koehler Avenue, Suite A

DCOMAN/GRAVES & YONGORIA, LLC MA
100 CUMMINGS CENTER,, SUITE 225D

BEVERLY,MA 01945 Ronkonkoma, NY 11779
Phone: (878) 921-2670 Ph: 631-081-4400
Fite No. 64716 (NCS705353)VM 944212>

 
Case 1:19-cv-00218-JAW Documert6 Filed 08/13/19 Page2of3 PagelD#: 88

 

 

ACKNOWLEDGMENT

 

A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or
validity of that document.

State of California
County of Wafer )

On b “3 -/ q before me,
: ~ * (insert nar#e and title of the officer)

personally appeared Sh tiptr [ ‘LMirr~ '

who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the
person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

 

 

 

  

1 certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct.

» KIMBERLY JO GUNTER
COMM. NO. 2131573 5

SHASTA COUNTY
MY COMMISSION EXPIRES

OCTOBER 25, 2019

   
  

WITNESS my hand and official seal.

 

4
=

    

(Seal)

 

 

 

 
THE STATESSE NEW ¥oRQ0218-JAW Document 6 Filed 08/13/19 Page 3 Whddx NOR Ye i) -B0218-JAW
UNITED STATES DISTRICT COURT, DISTRICT OF MAINE Filed On: 5/14/2019

FEDERAL NATIONAL MORTGAGE ASSOCIATION

-against- Affidavit of Service by Mail

JOHN J. BUTLER Ill AND SANDRA E. BUTLER

 

STATE OF NEW YORK, COUNTY OF NASSAU: Victoria Mancilla, being duly sworn, deposes and says that deponent is
not party to this action, is over 18 years of age and resides in the State of New York.

That on 6/6/2019, your deponent mailed a true copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT, CIVIL COVER
SHEET by First Class Mail properly enclosed and sealed in a postpaid wrapper addressed to the recipient at: 20739 2ND
STREET, APT. B, COTTONWOOD, CA 96022 in an envelope bearing the legend "Personal and Confidential". Said
envelope was deposited in an official depository under exclusive care and custody of the U.S. Postal Service.

JOHN J. BUTLER III
20739 2ND STREET

APT. B
COTTONWOOD, CA 96022

 

 

Sworn to before me on 6/ t |
Br deed
DANIE ad ————heaie Mancilla

Notary Public, State of New York
No. 01MA6185758
Quallfied in SUFFOLK County
Commission Expires 4/21/2020

DOONAN, GRAVES & LONGORIA, LLC MA
400 CUMMINGS CENTER,, SUITE 225D

 

BEVERLY,MA 01915 RETURN TO: Nationwide Court Services, Inc
Phone: (978) 921-2670 761 Koehler Avenue, Suite A
File No. 54716 Ronkonkoma, NY 11779

Ph: 631-981-4400
(NCS705353)VM 944212
